ORDER
AMDAHL, Chief Justice.
On July 18, 1987, pursuant to Rule 8(c)(3), Rules on Lawyers Professional Responsibility (RLPR), the respondent was placed on supervised probation. The probation required him to cooperate fully with the Director’s office and to submit potential supervisor nominees to the Director. After the respondent had failed to cooperate with the Director’s office in establishing such condition of probation, the Director filed with this court a petition for disciplinary action. No answer was filed to this petition and thereafter this court entered its order on December 29 deeming the allegations of the petition to have been admitted. The respondent has now filed a petition with this court seeking transfer to disability status pursuant to Rule 28, RLPR. His petition was substantiated by a letter from his attending psychologist. Following the filing of the petition, the Director and respondent have joined in recommending that the respondent be transferred to disability inactive status.
Based upon the files and records herein and upon the stipulation between the Director and the respondent, IT IS NOW ORDERED:
1. That the respondent is hereby transferred to disability inactive status pursuant to Rule 28, RLPR.
2. Respondent may not be reinstated to the practice of law from disability inactive status until he has complied with all the requirements of Rule 28(d), RLPR.
3. Should he petition for reinstatement to the practice of law pursuant to Rules 18 and 28, RLPR, respondent would not be entitled to appointment of counsel to represent him.
4.Oral argument scheduled for March 8, 1988, before this court is hereby can-celled.